DETAILED ACTION
This office action is in response to applicant’s communication dated 2/26/2021. If needed, this communication is herein referred to as “Amendment”. 
The Amendment was in response to examiner's final office action dated 10/28/2020. If needed, this office action is herein referred to as “Previous OA”.
Any citation of the instant specification is as published in US Patent Application Publication 20180174097.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/2021 has been entered.
 
Claims’ Status
Claims 1-20 are pending and are currently being examined.

Response to Amendment
102 Rejections
Applicant’s argument concerning new limitation “linking, via the current waypoint location, the new blockchain block to the remote blockchain”, see Amendment, Pgs 12-13, filed 2/26/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. § 102 has been fully considered and is persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. § 103.

Applicant's 102 arguments filed 2/26/2021 have been fully considered but they are not persuasive. See the specific applicant arguments and examiner’s responses below:

102 Argument 1:
	The applicant argues the mapping of the “comparing” limitation in the claims. Alleging that information in central blockchain of Rankin is not compared with data from the sidechains (Amendment, Pgs 8-12)

102 Response 1:
Although the 102 rejection is withdrawn and replaced with a 103 rejection, the examiner respectfully disagrees at least partially. First, the central blockchain of Rankin is not currently mapped to the claimed remote blockchain. Second, a comparing step does necessarily occurs during consensus. 
comparing the plurality of shipment locations of the remote blockchain with the plurality of shipment locations stored in the local blockchain 418, and verifying the plurality of shipment locations of the remote blockchain are consistent with the plurality of shipment locations stored in the local blockchain 420” (¶ 28 and FIG. 4A). Using broadest reasonable interpretation, these “one or more” steps describe, at least in part, the one or more steps that occurs in blockchain consensus. Here, it is clear that the shipment locations of the claimed invention represent the blockchain’s history.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
	
Claims 2, 9 and 16 recites “the memory is a static memory”. However, claim 1 describes the memory as storing a “local blockchain”. The term “static memory”, in computing technology, is understood as referring to referred to as “SRAM” or “Static RAM”, which is a type of memory that would lose all memory when powered down. That said, it wouldn’t make much sense to use SRAM to store a blockchain. It simply wouldn’t work. Therefore, the claim is unclear for referring to “the memory” (that is used for storing a blockchain) as “static memory”. For examination purposes, the examiner interprets “static memory” as referring to the feature that the memory is not moving in relation to the shipment).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rankin (US Patent Application Publication 20180144298) in view of Brady (US Patent Application Publication 20180167217).

As per claims 1, 8 and 15, Rankin teaches an apparatus [system including at least a database and computer] {and respective method and non-transitory computer readable storage medium}, [the apparatus] comprising:
	a processor, at a current waypoint location (FIGs. 1 and 2. ¶ 17 – “In one embodiment, the computer 222 [which necessarily includes a processor], database 224, and transceivers 220 and 226 are mounted in the container trucks 104 and 110 of FIG. 1…Similar computer systems and sidechains may be provided at docking facilities, where containers are stored while awaiting loading onto a ship, or after being off-loaded and waiting to be loaded on a truck…A similar system can be provided at a customs office”), configured to:
	identify a plurality of prior waypoint locations stored in a local blockchain stored in a memory affixed to a product shipment (¶ 58 – “all participants [in this shipment] are seeing, in real-time, blockchain updates as they occur” and ¶ 53 – “As the container ship is in-transit, the ship updates the blockchain with the GPS location of the ship. These updates provided a validated history of travel and can be queried at any time to find the location of the container”. At least because the waypoints, e.g., docking facilities and customs office, are participants in this shipment, they are able to identify the history of travel, at least in that they can “see” the travel history; ¶ 14 – “The data is secured by using a local private permissioned blockchain instance (a sidechain), which is stored in database 224”, the memory is “affixed” to shipment at least because it is in a computer within the container ship. Also see FIG. 2 Items 222/224.);

	compare (via consensus) the plurality of prior waypoint locations stored in the blockchain with the plurality of prior waypoint locations stored in the local blockchain (¶ 45 – “all sidechain nodes need to agree via consensus that the latest block is valid”; also see ¶¶ 5, 14, 18-22, 24-29, 30-33 and 44. Therefore, a comparison of prior waypoint location is necessarily performed by the waypoints, since the nodes need to agree that there are no differences between the copies of the blockchain. The comparison (or matching) of historical transaction data between one instance of a blockchain and other instance(s) of the blockchain is a step must occur in blockchain consensus, before a new transaction block can be added to the blockchain. This would have been readily evident to a person having ordinary skill in the art. For instance, see Alastair (US 20190197534 A1) ¶ 56 and Beauford (US 20180020324 A1) ¶ 67. There is nothing made of record that is sufficient to prove that the claimed comparison of blockchain data (location data) is to be interpreted any differently from the comparison of historical blockchain data that typically occurs during blockchain consensus. E.g., the instant specification teaches “method 400 includes one or more of identifying a plurality of shipment locations for a product shipment 412, storing the plurality of shipment locations in a local blockchain 414, transmitting the plurality of shipment locations to a remote blockchain 416, comparing the plurality of shipment locations of the remote blockchain with the plurality of shipment 
verify (via consensus) that the plurality of prior waypoint locations of the blockchain are consistent with the plurality of prior waypoint locations stored in the local blockchain (¶ 45 – “all sidechain nodes need to agree via consensus that the latest block is valid; also see ¶¶ 5, 14, 18-22, 24-29, 30-33 and 44), 
create a new blockchain block storing current information associated with the product and signed with private key associated with the waypoint location (¶ 14 – “every update of position, temperature, etc. from the ID communicator is added to the sidechain to provide a secure, detailed status of the journey and conditions during the journey for the goods in the container”, ¶ 17 – “Similar computer systems and sidechains may be provided at docking facilities, where containers are stored while awaiting loading onto a ship, or after being off-loaded and waiting to be loaded on a truck. Thus, the conditions of the goods while sitting in the 
broadcast the new blockchain block to all of the prior waypoint locations for verification by the prior waypoint locations (¶ 45 – “The sidechain for each container is updating a central blockchain…As the updates to the central blockchain occur, all sidechain nodes need to agree via consensus that the latest block is valid, and in so doing the central blockchain is updated.”, in order for the sidechains to valid the latest blocks, the latest block [new blockchain block] is necessarily communicated [broadcasted] to every sidechain node, which includes all prior waypoint locations); and 
link the new blockchain block to the blockchain (¶ 44 – “Each update in the sidechain is cryptographically connected [linked] to the previous update (the core concept of the blockchain). This ensures that all of the updates are secure because a false update can't be inserted into the chain of transactions in the sidechain”).
Rankin doesn’t teach/suggest: 
a transmitter, at the current waypoint location, configured to transmit the plurality of prior waypoint locations to a remote blockchain for storage
that the blockchain to which the locations are transmitted for storage, that is used for verifying, and to which new blocks are linked is a “remote” blockchain.
However, Brady, in an analogous art of blockchain cloud storage system (¶ 12), 
a transmitter, at the current waypoint location, configured to transmit the plurality of prior waypoint locations to a remote blockchain for storage (¶ 12 – “If one member 14 wishes to store a data file 16 to the blockchain cloud storage network, that member subdivides the file into manageable portions…before they are distributed out for storage in the network”) 
that the blockchain to which the locations are transmitted for storage, and that is used for verifying, and to which new blocks are linked is a “remote” blockchain (¶ 12 – “If one member 14 wishes to store a data file 16 to the blockchain cloud storage network, that member subdivides the file into manageable portions…before they are distributed out for storage in the network”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of “a transmitter, at the current waypoint location, configured to transmit the plurality of prior waypoint locations to a remote blockchain for storage” and that the blockchain to which the locations are transmitted for storage, that is used for verifying, and to which new blocks are linked is a “remote” blockchain, as taught/suggested by Brady, to modify (or “further modify”) the apparatus/method/medium of Rankin, because this would lead to the predictable results of a more secure data, for example, be implementing data redundancy rules (Brady ¶ 12).
	Further concerning claims 1, 8 and 15, the term “waypoint” is broadly interpreted as any point or place on a route or line of travel.

	As per claims 2, 9 and 16, Rankin, as modified, teaches the method of claim 1, apparatus of claim 8, and non-transitory computer readable storage medium of claim 15, wherein the memory is a static memory (Rankin, FIG. 2 Item 222 and ¶ 17 – “the computer 222…[is] mounted in the container trucks 104 and 110 of FIG. 1.”, or in container ship 218, see FIG. 2:222,218. They are static memory at least because they are in the computer which is mounted in the transporter [ships, trucks], that moving in relation to the shipment).
Further concerning claim 9: Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. See MPEP § 2115. Here, the wherein clause(s) “wherein the memory is a static memory” raises questions as to the limiting effect of the clauses’ language upon the claim. See MPEP § 2111.04.I. The claimed apparatus is not positively recited as including “a memory”. Therefore, the "wherein" clause(s) is/are not found to limit the claim because the clauses do not give "meaning and purpose to the manipulative steps” of the claimed invention. See MPEP § 2111.04.I and/or Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002).

As per claims, 3, 10 and 17, Rankin, as modified, teaches the method of claim 1, apparatus of claim 8, and non-transitory computer readable storage medium of claim 15, wherein the processor is further configured to update the remote blockchain each time the product shipment is verified at one or more of the plurality of prior waypoint locations (Rankin ¶ 17 – “Similar computer systems and sidechains may be provided at docking facilities… the conditions of the goods [verification of goods/product] while 

	As per claims 5, 12 and 19, Rankin, as modified, teaches the method of claim 1, apparatus of claim 8, and non-transitory computer readable storage medium of claim 15, wherein the local blockchain is linked to a private key associated with a manufacturer (vendor) related to the product shipment and a public key (Rankin ¶¶ 24 and 26 – “…on each container ship there are the following:…[0026] Cluster of public & private keys for each vendor shipping containers”; also see Rankin ¶¶ 5, 14, 19, 26, 32-35 and 39). 

	As per claims 6 and 13, Rankin, as modified, teaches the method of claim 1 and apparatus of claim 8, wherein the processor is further configured to verify a current shipping waypoint among the plurality of shipment locations via a comparison of a public key associated with the current shipping waypoint with one or more existing blocks of the local blockchain (Rankin ¶ 53 – “the ship updates the blockchain with the GPS location of the ship”; Rankin ¶ 44 – “Each update in the sidechain is cryptographically connected to the previous update”; consensus required, see Rankin ¶ 45; also see Rankin ¶¶ 5, 14, 18-22, 24-29, 30-33 and 45; FIG. 1 and Rankin ¶¶ 9-10, as is evident from the route path, trucks, ship(s), and customs office are “waypoints” between exporter and importer, at least because they are transfer points for the goods Rankin ¶ 17, Customs office can also have a similar shipment tracking system). 

	As per claims 7 and 14, Rankin, as modified, teaches the method of claim 1 and the apparatus of claim 8, wherein the processor is configured to link the one or more blocks received with the remote blockchain when the one or more blocks received are valid (Rankin ¶ 56 – “All inspections & clearances are recorded on the blockchain”, Rankin ¶ 14 – “every update of position, temperature, etc. from the ID communicator is added to the sidechain to provide a secure, detailed status of the journey and conditions during the journey for the goods in the container”, Rankin ¶ 45 – “all sidechain nodes need to agree via consensus that the latest block is valid”, Rankin ¶ 17 – “Similar computer systems and sidechains may be provided at docking facilities…Thus, the conditions of the goods while sitting in the facility can be tracked…A similar system can be provided at a customs office, with the sidechain being updated to reflect any opening of the container and inspection of the goods”. The docking facilities and/or customer office update a sidechain of their own, and such updates are secured via consensus, which requires consistency of data between the sidechains; for “remote” blockchain, see modification described in mapping of claims 1 and 8). 

Claims 4, 11, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rankin (US Patent Application Publication 20180144298) in view of Brady (US Patent Application Publication 20180167217),  as applied to claims 1, 8, 15 above, and further in view of Dickson (Non-Patent Literature, Sept 2016).

As per claims 4, 11 and 18, Rankin, as modified, teaches the method of claim 1, apparatus of claim 8, and non-transitory computer readable storage medium of claim 15.
	Rankin further teaches update the local blockchain (¶ 3 – “The status updates are also added to a local sidechain (a private permissioned blockchain) maintained on the transporter”) and that a sidechain of docking facilities/customs update their sidechains with conditions and inspection statuses [verification at one or more shipment locations] related to the shipment (¶ 17 – “Similar computer systems and sidechains may be provided at docking facilities… the conditions of the goods while sitting in the facility can be tracked…A similar system can be provided at a customs office, with the sidechain being updated to reflect any opening of the container and inspection of the goods.”) and that the sidechain nodes must all agree to the latest block via consensus (¶ 45 – “all sidechain nodes need to agree via consensus that the latest block is valid”).
Rankin, as modified, doesn’t teach/suggest
wherein the processor is further that the update to the local blockchain is by the apparatus “each time the product shipment is verified at one or more of the plurality of shipment locations.
However, Dickson, in an analogous art of blockchains (Page 1), teaches/suggests the concept(s) of:
wherein the processor is further that the update to the local blockchain is by the apparatus “each time the product shipment is verified at one or more of the plurality of shipment locations” (‘Each node has a copy of the 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of wherein the processor is further configured to update the local blockchain each time the product shipment is verified at one or more of the plurality of shipment locations, as taught/suggested by Rankin, to modify (or “further modify”) the method/apparatus/medium of Rankin, as modified, because this would lead to the predictable results of a more functional method/apparatus/medium, which ensures that all sidechains have consistency of data for adequately participating in the consensus protocol.

	As per claim 20, Rankin, as modified, teaches the non-transitory computer readable storage medium of claim 15, wherein the processor is further configured 
to perform verifying a current shipping waypoint among the plurality of shipment locations by comparing a public key associated with the current shipping waypoint with one or more existing blocks of the local blockchain (¶ 45 – “all sidechain nodes need to agree via consensus that the latest block is valid”, ¶ 44, cryptographically connected updates; ¶ 58 – 
Rankin, as modified, doesn’t teach/suggest 
linking the one or more blocks received with the remote blockchain when the one or more blocks received are valid.
However, Dickson, in an analogous art of blockchains (Page 1), teaches/suggests the concept(s) of:
linking the one or more blocks received with the remote blockchain when the one or more blocks received are valid (‘Each node has a copy of the entire ledger and works with others to maintain its consistency…When someone wants to add a new record to the blockchain ledger, it has to be verified by the participants in the network, all of whom have a copy of the ledger. If a majority of the nodes agree that the transaction looks valid, it will be approved and will be inserted in a new “block” which will be appended to the ledger at all the locations where it is stored’ , Page 1).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of linking the one or more blocks received with the remote blockchain when the one or more blocks received are valid, as taught/suggested by Dickson, to modify (or “further modify”) the method/apparatus/medium of Rankin, as modified, because this would lead to the predictable results of a more reliable and secure method/apparatus/medium that .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Below is a list of these references, including why they are pertinent:
Alastair (US 20190197534 A1) ¶ 56 and Beauford (US 20180020324 A1) ¶ 67, pertinent because they show that the comparison (or matching) of historical transaction data between one instance of a blockchain and other instance(s) of the blockchain is a step must occur in blockchain consensus, before a new transaction block can be added to the blockchain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537.  The examiner can normally be reached on Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gabriel Mercado/Examiner, Art Unit 3685                                                                                                                                                                                                        
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685